DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, in the reply filed on 5/11/2021 is acknowledged.
Upon reconsideration, the request for (A)-(C) species is withdrawn.
Status of the claims
Claims 28-36, 43-56 are pending. Claims 28-36, 43-56 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the pulse infusion, for example, with decreasing doses of the composition” (page 34, lines 12-14). However, the claim is not drawn to “pulse infusion” but to “infusion” in general. No other teachings were found drawn to infusion per se. Appropriate correction or clarification is requested.                                  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36, 43-49, 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,370,434, cited in the IDS dated 9/20/2019. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘434 comprise overlapping subject matter. US ‘434 is drawn to a method for treatment of cancer that comprises administering to a subject in need thereof a therapeutically effective amount of a polypeptide of SEQ ID NO: 1 or a functionally equivalent variant thereof having a degree of identity with respect to SEQ ID NO: 1 greater than 70% and wherein the functionally equivalent variant is a polypeptide which results from an insertion or addition of one amino acid and/or from a deletion of one or more amino acids and/or from a conservative substitution of one or more amino acids with respect to the polypeptide of SEQ ID NO: 1, and wherein the method does not involve the administration of the nucleic acid encoding Omomyc or the functionally equivalent variant thereof. Other limitations include:
A conjugate comprising: (i) a polypeptide of SEQ ID NO: 1 or a functionally equivalent variant thereof having a degree of identity with respect to SEQ ID NO: 1 greater than 70%, and (ii) a chemical moiety that facilitates cellular uptake of the polypeptide or of the functionally equivalent variant thereof;  “wherein the chemical moiety that facilitates cellular uptake of the polypeptide or of the functionally equivalent variant thereof is a cell penetrating peptide and wherein said cell penetrating peptide and said polypeptide or the functionally equivalent variant thereof form a fusion protein”; “wherein the cell-penetrating peptide sequence is selected from the group consisting of GRKKRRQRRR (SEQ ID NO: 28) and RRRRRRLR (SEQ ID NO: 29)”; “further comprising a nuclear-localization signal”; “wherein the nuclear localization signal is selected from the group consisting of PKKKRKV (SEQ ID NO: 39), PAAKRVKLD (SEQ ID NO: 50) and KRPAATKKAGQAKKKK (SEQ ID NO: 40)”; “wherein the functionally equivalent variant of the polypeptide of SEQ ID NO: 1 is selected from the group consisting of SEQ ID NO: 47 and SEQ ID NO: 48”; “[a] pharmaceutical composition comprising a pharmaceutically active amount of the conjugate according to claim 2 and a pharmaceutically acceptable excipient”; “[a] method for treatment of cancer that comprises administering to a subject in need thereof a therapeutically effective amount of the conjugate according to claim 2”; “[a] composition comprising, together or separately: (i) a polypeptide of SEQ ID NO: 1, a functionally equivalent variant thereof having a degree of identity with respect to SEQ ID NO: 1 greater than 70% or a conjugate according to claim 2, and (ii) an antitumoral agent”; “wherein the antitumoral agent is selected from the group consisting of a cytotoxic agent, an antiangiogenic agent and an antimetastatic agent”; “wherein the functionally equivalent variant of the polypeptide of SEQ ID NO: 1 is selected from the group consisting of SEQ ID NO: 47 and SEQ ID NO: 48” (which comprises a Met attached at the N-terminus and a CPP attached to the carboxy end of SEQ ID NO: 1 and thus reads upon instant claims 48, 51 and 56); “[a] pharmaceutical composition comprising a pharmaceutically active amount of the composition according to claim 10 and a pharmaceutically acceptable excipient”; “[a] method for treatment of cancer that comprises administering to a subject in need thereof a therapeutically effective amount of a composition according to claim 10”; “[a] method for treatment of cancer that comprises administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 13”.  
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). In the instant case, the polypeptide of SEQ ID NO: 1 or functionally equivalent variant thereof is taught to have the following utilities: can be used to treat cancer wherein the cancer is Myc-induced cancer including mutation in the KRAS gene such as glycine in the position 12, 13 or glutamine at position 61 and/or mutations G12V, G13D, G12 C, G12R, G12F, G12I, G13C, G13R, or Q61L mutation (e.g., col. 17 of US ‘434)  and to treat cancers of colon, rectal, lung, breast or brain (e.g., col. 11, 12 of US ‘434). The utility includes administration via endovenous route (e.g., col. 22 of US ‘434), intravenously (e.g., col. 22) and using pharmaceutically acceptable excipients such as carriers (e.g., col. 24 of US ‘434), comprising the antitumoral agent paclitaxel (e.g., col. 19 of US ‘434) or pulse infusions (e.g., col. 24, par. 2). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 07/2021